Citation Nr: 1110908	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1969 to May 1971, from January 1974 to April 1982, and from April 1982 to March 1986.  His service prior to April 1982 was under honorable conditions; the period from April 1982 to March 1986 was under other than honorable (OTH) conditions and is not therefore qualifying active service for VA purposes.  An unappealed administrative decision to this affect was issued in October 1998.

This matter comes before the Board on appeal from a July 1998 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board determined in a January 2008 decision that the Veteran had timely disagreed with the July 1998 denial, and the claim had remained open since that time.  

In January 2008, the Board remanded the matter for compliance with VA's duties to notify and assist, and for provision of a statement of the case addressing the merits of the case.  The Veteran perfected his appeal, and the matter was returned to the Board in April 2009.  At that time, the Board denied the claim.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims.  In January 2010, based on a Joint Motion, the Court Clerk vacated the Board decision and remanded the matter for further appellate consideration.

As a final procedural matter, the issues of service connection for cataracts and glaucoma, diabetes mellitus type II, low back pain, hypertension, athlete's foot, migraine headaches, and prostate cancer, as well as a total disability due to individual unemployability (TDIU) and nonservice connected pension are pending on appeal.  

The issue of TDIU has a pending Central Office hearing request and the remaining issues have not yet been certified to the Board.  The Board also notes that the Veteran is represented by a service organization on these other issues.  Therefore, they are not addressed in this decision.


FINDINGS OF FACT

1.  The Veteran fractured his right ankle in September 1982, during OTH service.

2.  There is no treatment for any chronic right ankle condition or injury during a period of qualifying active service.


CONCLUSION OF LAW

Residuals of a right ankle fracture were not incurred in or aggravated by a period of qualifying active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, most VA benefits, including service connected compensation, are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 101(2); (18); 38 C.F.R. § 3.12.  In other words, an OTH discharge is a bar to benefits for disabilities incurred during that period of service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service personnel records reveal that during the Veteran's last period of enlistment in March 1982, he was charged with and convicted of theft of a cassette deck from the mails.  He was court martialed and sentenced to a reduction in rank and one month hard labor.  The period of hard labor was suspended.  

In January 1985, the Veteran violated his probation by again stealing multiple items from the Post Exchange, and the period of confinement was remitted.  He subsequently received an OTH discharge.  VA administrative decisions in 1998 recognized this and found that his final period of active duty service from March 1982 to March 1986 was not qualifying service for VA purposes.  This determination was not appealed and is final.

Service treatment records reveal a complaint of a "weak [right] ankle" in October 1978.  Examination of the ankle was completely normal.  The Veteran made no further complaints of any right ankle pain, weakness, or other problems until September 1982, when he reported twisting the ankle when roller skating.  

He was treated at the local Naval Hospital; x-rays showed a fracture of the distal fibula.  The ankle was fitted with a walking cast and the Veteran was provided a cane.  The cast was removed after 5 weeks, in October 1982.  By early November, he was returned to full duty with "no residuals" of the ankle fracture.

Repeated periodic examinations for enlistment and separation note no chronic ankle problems of any kind.  In April 1979, the Veteran indicated no history of broken bones or any joint problems, nor did examiners note problems in February 1985.

On his May 1997 application for benefits, the Veteran identified his injury as "right ankle broken, 9/78."  He reported on a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, that he was treated at the Naval Hospital in September 1977 or 1978 for a "broken ankle."  

The Veteran stated in June 1997 that he had broken "both bones" in his ankle and had been placed in a cast.  On the December 2005 substantive appeal, he reiterated he had fractured the ankle in 1978.  He had worn a walking cast for seven weeks.  He had pain since 1978, and currently was diagnosed with bone spurs and degenerative changes by x-ray.  He stressed that the injury had occurred during his period of honorable service.  

At the July 1997 VA examination, the Veteran reported that he had broken his right ankle in 1978 while working in his yard.  He tripped and twisted it; a cast was required to eight to twelve weeks.  He complained of pain with standing or cold and wet weather.  The ankle felt weak at times and swelled with increased walking.  Mild edema was noted on physical examination.  X-ray was within normal limits.  The diagnosis was status post fracture, right ankle.

VA treatment records indicate continued complaints of right ankle pain and swelling.  In February 2005, the Veteran received a neoprene brace and Motrin for subjective complaints of right ankle pain; the examination was completely normal.  In May 2008, he was fitted for custom foot orthotics designed to alleviate right ankle pain.  He reported that he had broken the ankle in 1974.

In a March 2008 statement, the Veteran's wife reported that he had broken his right ankle on active duty, and he was currently having ankle problems.  His brother also stated that he had come home during his active duty service wearing a cast; he reported breaking his ankle.  

At the September 2008 VA examination, the Veteran reported having pain in his right ankle since 1978; he did not recall any specific incident or injury, and thought that "extensive physical training" was responsible.  The pain had increased over time.  X-ray of the ankle was normal.  The examiner diagnosed an old right ankle sprain, and on review of the file indicated he could not offer a nexus opinion without speculating, as "the original injury occurred years prior" to the current examination.

In September 2010, Dr. CJS, a VA podiatrist, submitted a letter in support of the Veteran's claim.  He had seen the Veteran for chronic right ankle pain on several occasions.  The Veteran had sustained a fracture in the military "about the mid-70's" and was casted for it, with no surgery or internal fixation.  He was alright until the 1990's.  X-rays confirm right ankle posttraumatic changes; the podiatrist indicated these were due to the old in-service injury.

The Veteran has not disputed the characterization of his service after March 1982 as OTH; he has instead argued that his current ankle disorder is related to an injury which occurred during a prior, honorable period of service.  The fact of injury is not in question, only its timing.

The Veteran, as a layperson, is competent to report his injury, including describing the time and place of such.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His reports of a right ankle fracture in 1977 or 1978, and not 1982, are competent evidence of injury.  The Board noted this in the April 2009 decision when enumerating the relevant evidence, including his allegations.

While competent, these reports were found to be completely lacking in credibility.  The service treatment records very clearly contradict his allegations, and show the right ankle fracture occurred in September 1982, during OTH service.  There is no evidence, outside the Veteran's contradicted statements, showing a fracture of the right ankle in 1977 or 1978.  This includes the repetition of the inaccurate date by Dr. CJS.  

Moreover, the record reflects that the Veteran was twice found to have committed crimes of moral turpitude, felony thefts.  He was convicted on stealing from the U.S. mail in his position as a postal clerk, and later violated his probation by stealing from the Post Exchange.  This contributes to undermining his credibility regarding the events during that time period.

Similarly, the alteration of the Veteran's allegation, in September 2008, that there was no past injury and in service in the 1970's he was merely subject to repetitive stresses on the ankle from physical activity, undercuts the credibility of his allegations.  This is a substantial change to his previously adamant allegations of a fracture; the two stories must be considered contradictory.

Service records do show a complaint of right ankle pain in October 1978, but there was no fracture at that time.  No chronic problems were reported or clinically documented by the health care providers.  Examination was normal, and there were no subsequent complaints.  The records do not document the use of a cast for any period, certainly not the seven to twelve weeks described by the Veteran.

While the evidence of record clearly indicates that the current right ankle problems are related to the in-service fracture, that fracture occurred during the Veteran's OTH service, and hence it cannot support a grant of service connection for the current disability. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for residuals of a right ankle fracture is not warranted and the appeal is denied.

Finally, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran with notice by letter dated in February 2008, following the initial adjudication; the claim was then readjudicated in December 2008 statement of the case.  He has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

VA has obtained the Veteran's complete service treatment records and the report of the facts and circumstances of his OTH discharge in 1986.  Social Security Administrations records have been associated with the claims file, and he has submitted, or VA has obtained on his behalf, identified private treatment records.  

VA examinations were performed in July 1997 and September 2008; these are adequate for adjudication purposes in that the examiners made all required findings; opinions, though rendered, were not necessary.  The Veteran has not requested a Board hearing with request to this issue.  

All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and he is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for residuals of a right ankle fracture is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


